Citation Nr: 0814656	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  02-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
involuntary movements of the head and neck area.

2.  Entitlement to an initial compensable rating for the 
residuals of a linear fracture of the left tibia, for the 
period from April 17, 2000, to May 1, 2006.

3.  Entitlement to an initial rating higher than 10 percent 
for the residuals of a linear fracture of the left tibia, for 
the period since May 2, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1972, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for the residuals of a 
linear fracture of the left tibia, and denied service 
connection for involuntary movements of the head and neck 
area.  

The veteran testified before the Board in May 2005 at a 
hearing that was held at the RO.  

In October 2005, the Board granted the claim for service 
connection for involuntary movements of the head and neck 
area and remanded the claim for an increased rating for the 
residuals of a linear fracture of the left tibia for 
additional development.  

By a November 2005 rating decision, the RO assigned a 
noncompensable rating for the involuntary movements of the 
head and neck area.  The veteran disagreed with the initial 
rating assigned.  Additionally, by a June 2006 rating 
decision, the RO increased the disability rating for the 
veteran's residuals of a linear fracture of the left tibia 
from 0 to 10 percent disabling, effective May 2, 2006.  As 
that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since April 17, 2000, the veteran's involuntary movements 
of the head and neck area have been no more than moderate in 
nature or degree.

2.  Since April 17, 2000, the veteran's residuals of a linear 
fracture of the left tibia have been manifested by no more 
than moderate limitation of motion of the ankle. X-ray 
examination in March 2006 revealed degenerative change of the 
tibia but no evidence of malunion of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no more, for 
involuntary movements of the head and neck area have been met 
since April 17, 2000, the effective date of service 
connection.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.73, Diagnostic Codes (DCs) 5322, 5323, 4.124(a), 
DC 8103 (2007).

2.  The criteria for a 10 percent rating, but no more, for 
residuals of a linear fracture of the left tibia have been 
met since April 17, 2000, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5262, 5271 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

A.  Involuntary Movements of the Head and Neck

The veteran's involuntary movements of the head and neck have 
been rated as noncompenably disabling under DC 8103.  
Diagnostic Code 8103 pertains to convulsive tics.  38 C.F.R. 
§ 4.124(a), DC 8103.  Diagnostic Codes 5322 and 5323, which 
pertain to impairment of muscle groups affecting the head and 
neck, are also applicable.  See 4.73, DCs 5322, 5323.

Diagnostic Code 8103 provides for a noncompensable rating 
where the tic is mild.  A 10 percent rating is warranted for 
tics that are moderate in degree, and a maximum 30 percent is 
rated for tics that are severe.  A note associated with this 
diagnostic code instructs that this disorder is to be rated 
depending upon the frequency, severity, and muscle groups 
involved.

Post-service clinical records are negative for complaints or 
treatment for involuntary movements of the head and neck 
area.  However, the veteran submitted numerous lay statements 
from friends, family members, and coworkers in which each 
friend, family member, or coworker described how they had 
witnessed the veteran's involuntary movements of the head and 
neck area over the years, and how these movements were more 
severe in situations involving stress.  The movements were 
reportedly the most severe while working.

On VA examination in March 2001, the veteran reported that he 
was concerned about his neck, which made an involuntary 
jerking movement.  The examiner noted that he was putting 
this comment into the report of examination at the veteran's 
request.  However, as the examination request did not mention 
the involuntary neck movement, the examiner declined to 
evaluate the veteran's complaint.

In January 2002, however, the veteran underwent VA 
examination for the express purpose of evaluating the 
involuntary movement of his head and neck area.  At the time 
of the examination, the veteran reported that he first began 
experiencing involuntary twitching of his head and neck when 
he was stationed in Vietnam.  He described the involuntary 
movements as being more severe with fatigue and stress.  He 
stated that for the most part only his head and neck were 
affected, but noted that occasionally his right arm was also 
affected.  He stated that on rare occasions he had dropped 
items in his right hand because of this.  Physical 
examination revealed normal fundoscopic pressure, reflecting 
no increased intercranial pressure.  Neurologic examination 
revealed normal cranial nerves, and normal tendon reflexes of 
the upper and lower extremities.  Cerebella function tests 
were also normal.  The impression was undiagnosed disease 
manifested by mild clonic jerking of the head and neck, 
rarely of the right arm.  Consider petit mal epilepsy or 
demyelinating disease of the central nervous system.  The 
examiner noted that EEG examination did not reveal any 
suggestion of epilepsy.

The veteran next had a VA examination for involuntary 
movement of his head and neck area in March 2003.  The 
examiner noted in the report of examination that the 
veteran's neurological examination approximately one year ago 
had been normal, although there were some sudden jerking 
movements that were bilateral and symmetrical, and sudden 
nodding of the head.  Neurological examination was again 
normal in March 2003.  The examiner noted that throughout the 
length of the examination he did not observe any myoclonic 
movement and the veteran did not complain of such.  There was 
no diagnosis as no neurologic abnormalities were found.

Finally, the veteran had a VA examination for involuntary 
movement of his head and neck area in February 2006.  At the 
time of the examination, the veteran described a history of 
experiencing a very sudden and short-lived head nodding in 
the forward or left direction.  He described the movement as 
usually lasting for only a fraction of a second.  He stated 
that the disorder had never progressed or worsened in 
severity, but neither had it improved over the years.  The 
veteran stated that he was a retired employee of Delta 
airlines and was currently working approximately three days 
per week as a hotel shuttle driver.  On physical examination 
of the veteran, the examiner noted that the nodding was only 
just noticeable.  When he held his finger to the veteran's 
neck he was able to feel the head nodding.  It appeared to be 
consistent with a tiny twitching of the muscles lasting for 
less than a second.  The examiner noted that the veteran's 
involuntary movements were not prominent in a setting of 
casual social conversation, although the veteran reported 
worsening of the movements in stressful situations.  The 
examiner described the movement as a sudden movement in the 
forward and slightly left direction.  Otherwise, the 
veteran's examination was completely normal.  The diagnosis 
was short-lived sudden head twitching or nodding lasting for 
a fraction of a second and appearing approximately every 15 
to 20 or 25 seconds.

Despite that the veteran's involuntary movement of the head 
and neck was described as "slight" on VA examination, the 
Board finds that the involuntary movements are more 
accurately classified as moderate, given the muscle groups 
affected and the frequency with which the twitching occurs.  
The Board additionally finds the credible testimony of the 
veteran, and that of his friends, family members, and 
coworkers, to be supportive of a finding that this disability 
is moderate, rather than slight, in degree.  The veteran, his 
friends, family members, and coworkers are competent to 
report and describe the severity of the veteran's involuntary 
movements because this requires only personal knowledge, not 
medical expertise, as it comes to them through their senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The veteran, 
his friends, family members, and coworkers are thus also 
competent to describe a worsening of his involuntary 
movements with situations involving stress.  This testimony 
is of particular significance as the February 2006 examiner 
noted that the veteran's involuntary movements were not 
prominent in a setting of casual social conversation.  Due to 
the credible and competent nature of this testimony, the 
Board finds this evidence demonstrating symptoms of moderate 
severity to be more probative than the findings of slight 
disability on examination.  Thus, the Board finds that the 
veteran is entitled to a 10 percent disability rating under 
DC 8103 for his involuntary movements of the head and neck.  
Additionally, because the lay evidence, which the Board has 
determined to be both credible and competent, demonstrates 
these symptoms to have persisted since the effective date of 
service connection, the Board finds that the veteran is 
entitled to an increased rating of 10 percent since April 17, 
2000.

With regard to whether the veteran is entitled to a rating 
higher than 10 percent under DC 8103, the Board finds that he 
is not.  As his involuntary movements are only barely 
detectable in settings of casual social conversation, and the 
veteran acknowledged that the movements only rarely affect 
his right arm, it does not appear that involuntary movements 
affect the veteran's daily activities a degree more than 
moderately.  While the veteran is retired from his employment 
with Delta airlines, he stated on examination in February 
2006 that he was still working three days per week as a 
driver of a hotel shuttle bus.  There is no indication, and 
the veteran has not alleged, that the severity of his 
involuntary movements in any way affects his ability to 
drive.  Accordingly, the Board finds that the severity of the 
veteran's involuntary movements cannot be found to be severe.

The remaining question before the Board, then, is whether the 
veteran is entitled to a rating in excess of 10 percent under 
either DC 5322 or 5323.  Muscle Group XXII controls the 
function of the rotary and forward movements of the head, 
respiration, and deglutition. It includes the muscles of the 
front of the neck: (1) trapezius I (clavicular insertion); 
(2) sternocleidomastoid; (3) the "hyoid" muscles; (4) 
sternothyroid; and (5) digastric.  38 C.F.R. § 4.73, DC 5322.  
Muscle Group XXIII controls the movement of the head; 
fixation of the shoulder movements.  Muscles of the side and 
back of the neck:  suboccipital, latera, vertebral, and 
anterior vertebral muscles.  38 C.F.R. § 4.73, DC 5322.  
Diagnostic Codes 5322 and 5233 both provide for a 10 percent 
rating for moderate disability, a 20 percent rating for a 
moderately severe disability, and a maximum rating of 30 
percent for severe disability.  See 38 C.F.R. §§ 4.55, 4.56.

As the Board has determined that the severity of the 
veteran's involuntary movements cannot be found to be more 
than moderate, the Board finds also that the disability 
associated with Muscle Groups XXII and XXIII cannot be found 
to be more than moderate.  Accordingly, neither DC 5322 or 
5323 may provide for a rating in excess of 10 percent.

In sum, the Board finds that the veteran's involuntary 
movements of the head and neck area have been 10 percent 
disabling since the effective date of service connection.  
The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. 
App. 505.  However, the weight of the credible evidence 
demonstrates that a 10 percent rating but no more for the 
veteran's involuntary movements of the head and neck area has 
been warranted since April 17, 2000, the effective date of 
service connection.  The benefit-of-the-doubt has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Residuals of a Linear Fracture of the Left Tibia

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2007).  However, those provisions should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2007); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The veteran's residuals of a linear fracture of the left 
tibia have been rated noncompensably disabling under DC 5271 
for the period from April 17, 2000, to May 1, 2006, and as 10 
percent disabling under DC 5271 for the period since May 2, 
2006.  Diagnostic Code 5271 pertains to limitation of motion 
of the ankle.  See 38 C.F.R. § 4.71a, DC 5271.  Diagnostic 
Codes 5003 and 5010, which pertain to arthritis are also 
applicable, as is DC 5262, which pertains to impairment of 
the tibia and fibula.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 
5262.

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5270 (ankylosis of the ankle), 5272 
(ankylosis of the subastralgar or tarsal joint), 5273 
(malunion of the os calcis or astralgus), and 5274 
(astralgalectomy), are not applicable as on VA examination in 
May 2006 there was no evidence of ankylosis, malunion or 
astralgalectomy.  Accordingly, these diagnostic codes may not 
serve as the basis for an increased rating in this case.

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  

There are no VA treatment records pertaining to this 
disability.  The record, however, reflects that for more than 
20 years the veteran has received regular private treatment 
for residual disability related to his in-service linear 
fracture of the left tibia.  An August 2006 letter from his 
treating podiatrist demonstrates that the veteran's 
disability has been manifested by ongoing pain and periodic 
flareups that have required injections, custom orthotics, and 
prescriptions for shoes.  While it is clear from this letter 
and others that the veteran's podiatrist has been treating 
him for these symptoms for many years, because the podiatrist 
did not submit to VA his records of clinical treatment of the 
veteran, there is no clinical evidence of record showing the 
effect of the disability on the range of motion of the 
veteran's left ankle.  Nor did the veteran's podiatrist speak 
to any limitation of motion of the left ankle in any of the 
letters he submitted to VA.  Accordingly, the Board is unable 
to determine the precise impact of the disability on the 
veteran's range of motion of the left ankle during the period 
from April 17, 2000, to the present based upon the private 
treatment the veteran received during this time period.  

The veteran did, however, undergo VA examinations in March 
2001 and May 2006, at which time the ranges of motion of his 
left ankle were recorded.  On examination in March 2001, the 
veteran reported experiencing aching in his left ankle with 
jogging or carrying things.  Physical examination revealed no 
deformity of the ankle.  On range of motion testing, the 
veteran had 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  Inversion and eversion of the left ankle 
were full and free.  Pedal pulses were good.  X-ray 
examination of the left ankle was normal.

The veteran underwent VA examination of his knees in March 
2003.  In the report of examination, the examiner noted that 
examination of the left tibia and ankle was normal.  No 
details of the examination, however, were provided, and the 
precise ranges of motion of the left ankle were not reported.

Finally, on examination in May 2006, the veteran reported 
that his left tibia and ankle disability affected his daily 
activities in that anything that involved weight bearing 
caused anterior ankle pain that radiated proximally into the 
tibia.  The examiner noted that the veteran reported that he 
did not use any assistive devices for his disability and 
reported experiencing no flareups of his disability.  As 
there were no flareups, the examiner determined that there 
was no fatigability with repetitive use.  On range of motion 
testing, the veteran had 20 degrees of dorsiflexion and 45 
degrees of plantar flexion, with pain on the ends of motion.  
The anterior aspect of the ankle was tender to palpation.  
There was no effusion or instability.

In November 2006, the veteran submitted a statement 
disagreeing with the observation made by the May 2006 
examiner indicating that the veteran did not experience any 
flareups of his left tibia and ankle disability, or 
fatigability with repetitive use.  The veteran asserted that 
this statement was incorrect, as he frequently experienced 
flareups that required medical treatment.  In support of this 
assertion, he submitted an August 2006 letter from his 
podiatrist, in which the podiatrist affirmed that he 
frequently treated the veteran for flareups of his 
disability.

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  On each of 
the above examinations, the veteran was found to have full 
range of motion of the left ankle.  As the range of motion of 
the veteran's left ankle was found to be full on each 
examination, the Board finds that DC 5271 may not serve as a 
basis for an increased rating.  

However, the Board finds that with consideration of 
functional impairment as a result of pain on repetitive use, 
the veteran is entitled to a rating of 10 percent, effective 
from April 17, 2000, the date as of which service connection 
became effective.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Despite that there is no clinical evidence 
demonstrating limitation of the range of motion of the 
veteran's left ankle, the veteran's testimony regarding the 
reduced functionality of his left ankle during periods of 
flareup is credible.  Additionally, his testimony in this 
regard is competent.  The veteran is competent to report and 
describe the effect of repetitive use on his left ankle 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board finds 
the veteran's credible and competent testimony to be 
probative evidence that he has experienced a moderate 
disability of the ankle since service connection became 
effective.  The Board additionally finds the credible and 
competent testimony of the veteran's podiatrist to be 
supportive of a finding that this disability is moderate, 
rather than slight, in degree.  As a trained professional, 
the veteran's podiatrist is competent to opine as to the 
effect of flareups and use on the veteran's left ankle.  In 
addition, because the podiatrist has stated that the 
veteran's current level of disability has persisted for many 
years, the Board finds sufficient evidence in support of a 
conclusion that the veteran has experienced a moderate 
disability of the left ankle since April 17, 2000, when 
service connection became effective.  Thus, the veteran is 
entitled to a 10 percent rating for the residuals of the 
linear fracture of the left tibia, since April 17, 2000.

With regard to whether the veteran is entitled to a rating 
higher than 10 percent under the provisions of DeLuca, the 
Board finds that he is not.  Because there is no clinical 
evidence of severely limited range of motion of the left 
ankle, and the veteran has reported limitations with regard 
to the left ankle mainly in terms of jogging and carrying 
items, the Board finds that the level of disability 
associated with the left ankle cannot be found to be severe.  
Accordingly, the veteran is not entitled to a rating in 
excess of 10 percent, considering factors outlined in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Turning now to whether the veteran is entitled to a rating in 
excess of 10 percent under the diagnostic criteria pertaining 
to arthritis, the Board finds that he is not.  The veteran 
was first shown to have mild degenerative changes of the 
tibia with posterior tibial spurring and marginal and medial 
malleolus spurring on X-ray examination in May 2006.  
However, because the Board has determined that the veteran 
has been entitled to a 10 percent rating for this disability 
based upon compensable limitation of motion of the ankle 
since the effective date of service connection, the veteran 
is not entitled to a rating under the diagnostic criteria 
pertaining to arthritis.  See 38 C.F.R. § 4.71a, DC 5010, 
Note 1.  Accordingly, neither DC 5003 nor 5010 may provide a 
basis for a rating in excess of 10 percent.

Finally, the Board finds that the veteran is not entitled to 
a rating in excess of 10 percent under the diagnostic 
criteria pertaining to impairment of the tibia and fibula.  
Diagnostic Code 5262 provides for a 10 percent rating where 
there is malunion of the tibia and fibula with slight knee or 
ankle disability.  A 20 percent rating is warranted where 
there is malunion of the tibia and fibula with moderate knee 
or ankle disability.  A 30 percent rating is warranted where 
there is malunion of the tibia and fibula with marked knee or 
ankle disability, and finally, a 40 percent evaluation is 
warranted where nonunion of the tibia and fibula is 
productive of loose motion requiring a knee brace.  38 C.F.R. 
§ 4.71a, DC 5262.  While the Board has determined that the 
veteran has a moderate left ankle disability, and the veteran 
has been shown to have impairment of the tibia (degenerative 
changes and spurring), there is no evidence of malunion of 
the tibia and fibula, warranting an increased rating of 20 
percent under this diagnostic code.   

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. 
App. 505.  However, the weight of the credible evidence 
demonstrates that a 10 percent rating but no more for the 
veteran's residuals of a linear fracture of the left tibia 
has been warranted since April 17, 2000, the effective date 
of service connection.  The benefit-of-the-doubt has been 
considered in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist

The veteran's claims for increased initial ratings for 
involuntary movements of the head and neck area and for the 
residuals of a linear fracture of the left tibia arise from 
his disagreement with the initial evaluations assigned 
following the grants of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the veteran in this case.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, and 
afforded him VA examinations with respect to these claims in 
March 2001, March 2003, February 2006, and May 2006.  In 
addition, the veteran testified before the RO in June 2002 
and August 2003, and before the Board in May 2005.  The Board 
finds these actions have satisfied VA's duty to assist and 
that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent rating for 
involuntary movements of the head and neck area is granted, 
effective from April 17, 2000.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 10 percent rating for is 
granted for the residuals of a linear fracture of the left 
tibia is granted, for the period from April 17, 2000, to May 
1, 2006.

A rating in excess of 10 percent for the residuals of a 
linear fracture of the left tibia is denied, for the period 
since May 2, 2006.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


